DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-22, in the reply filed on 1/20/2021 is acknowledged.
IDS
In Applicant’s IDS filed 6/15/2020, Applicant cites reference #2 as having the Title “Strawberry Flavoured Yoghurt”.  The Title is not accurate as it should be “Strawberry Flavored Yogurt” (See below excerpts.).  Please correct the record.

    PNG
    media_image1.png
    52
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    345
    media_image2.png
    Greyscale

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim depends from a non-elected Group.  Appropriate correction is required.

    PNG
    media_image3.png
    52
    548
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the dairy material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the lactase enzyme" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the at least one …" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “step a)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116830) in view of Streiff et al. (US 4,956,186).
The claims are interpreted as being directed to a process.  If Applicant would like to specify limitations of a product then Applicant is advised to consider amending the method claims accordingly.
Regarding Claim 18, Prakash (‘830) teaches a process of making a sweetened dairy product (See Abs., Claims 1-2, 8, paras. 5, 14, 23 and 865.) comprising the steps of: step a) preparing a dairy composition comprising the dairy material (See para. 865.) and a bacterial culture (See para. 865.) step b) adding an intermediate composition comprising the at least one steviol glycoside (See Abs., and para. 865.), however, fails to expressly disclose a lactase enzyme.
Prakash (‘830) teaches the process of forming yogurt is well known to one of ordinary skill in the art with specific reference to and described by Streiff et al. (US 4,956,186) (See para. 865.).

    PNG
    media_image4.png
    131
    483
    media_image4.png
    Greyscale

Streiff (‘186) teaches a process of preparing yogurt by adding lactase enzyme to produce a reduced calorie yogurt (See Claims 1-2, 8, step (b).).
It would have been obvious at the time of filing to provide Prakash’s (‘830) process of making yogurt with lactase enzyme that is well known as taught by Streiff (‘186) and directed by Prakash (‘830) to produce a reduced calorie yogurt.
Regarding claim 19, Prakash (‘830) teaches wherein the dairy material comprises lactose (See paras. 23 and 865.)
Regarding claim 20, Prakash (‘830) teaches wherein the dairy composition is a fermented dairy composition (See para. 865.).
Regarding claim 21, Prakash (‘830) teaches wherein a step comprises providing a milk composition comprising lactose (See paras. 23 and 865.), allowing fermentation of the milk composition (See paras. 23 and 865.) and adding an intermediate composition comprising at least one steviol glycoside (See paras. 23 and 865.), however, fails to expressly disclose adding the enzyme and at least partially hydrolyzing the lactose, inoculating lactic acid bacteria.
Streiff (‘186) teaches a process of preparing yogurt by adding lactase enzyme to produce a reduced calorie yogurt (See Claims 1-2, 8, step (b).) and inoculating the product by adding a sufficient amount of a yogurt starter culture to the product, and allowing the mixture to incubate until the pH of the mixture is less than about 4.9 (See Claim 1.).
It would have been obvious to a person at the time of filing that Streiff’s (‘186) enzyme addition process would in combination with Prakash (‘830) would teach the claimed process step, that are well known as explained by Prakash (‘830) and discussed above, as the underlying products are substantially similar and would result in a yogurt product that at least partially hydrolyzes the lactose.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116830) in view of Streiff et al. (US 4,956,186) and Warin (WO 2014/114970)
Prakash (‘830) teaches the process discussed above, however, fails to expressly teach wherein the fermented dairy composition is a strained fermented dairy composition, and wherein step a) further comprises the following subsequent step: separation to obtain a strained fermented dairy composition and an acid whey by-product.
It is well known that yogurt is strained and fermented.  Warin (‘970) teaches it being well known that yogurt, including yogurt as taught by Prakash (‘830) to be strained and fermented (See p. 1, paras. 1-2.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 23, 2021